DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth 
in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Geraldine et al. (WO 2014020147 A2).
Geraldine et al. (WO’ 147 A2) teaches a hair dyeing formulation comprising a composition (5) comprising ethanolamine in the amount of 2.8% as an alkalizing agent as claimed in claims 1-4 and 16-17, oxidative dyes include 2,5-toluenediamine (toluene-2,5-diamine) as claimed in claims 1 and 6, sodium laureth sulfate as a surfactant as claimed in claims 1 and 10, and mineral oil (liquid paraffin) in the amount of 60% as a fatty substance free of carboxylic acid groups as claimed in claims 7-8 and 18 (see page 50, composition 5), wherein the .
Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geraldine et al. (WO 2014020147 A2).
teaches a hair dyeing formulation comprising a composition (5) comprising ethanolamine in the amount of 2.8% as an alkalizing agent, oxidative dyes include 2,5-toluenediamine (toluene-2,5-diamine), sodium laureth sulfate as a surfactant and mineral oil (liquid paraffin) in the amount of 60% as a fatty substance free of carboxylic acid groups (see page 50, composition 
The teaching of the prior art of Geraldine et al. (WO’ 147 A2) does not exemplify a dyeing formulation comprising surfactants as claimed in claim 11 and also does not teach an oxidizing composition (B) that comprises fatty substances in the claimed amounts as claimed in claims 9 and 19.
However, Geraldine et al. (WO’ 147 A2) teaches that the composition (B) comprises at least one fatty substance in the amount of at least 15% by wt. as claimed in claims 9 and 19 (see page 47, lines 5-8) and wherein the nonionic surfactants that may be used in the dyeing composition comprises oxyethylenated C8-C30 alcohols as claimed in claim 11 (see page 19, line 10-11).
Therefore, in view of the teaching of the reference of Geraldine et al. (WO’ 147 A2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing compositions of Geraldine et al. (WO’ 147 A2) by incorporating the fatty substances in the oxidizing composition (B) and oxyethylenated C8-C30 alcohols to arrive at the claimed invention. Such a modification would have been obvious based on the general teaching and suggestion of Geraldine et al. (WO’ 147 A2) and, thus, a person of the ordinary skill in the art would expect such a dyeing composition to have similar properties to those claimed, absent of unexpected results.   
Response to Applicant’s Arguments
5	Applicant's arguments filed on March 30,2021 have been fully considered but they are not persuasive.
With respect to the rejection of the claims under 102(a)1 as being anticipated by Geraldine et al. (WO’ 147 A2) applicant argued that Charrier is simply devoid of any description or suggestion relating to the claimed chelant.
The examiner respectfully, disagrees with the above arguments because Charrier et al. (WO’ 147 A2) clearly teaches a composition that comprises a chelant ethylenediaminetetraacetic acid (EDTA) in the amount of 0.2% by wt. of the dyeing composition as claimed in claim 1 (see page 50, composition 5 that mixed with composition 6 that comprises hydrogen peroxide as claimed in claim 1 (see page 51, composition 6 and lines 5-9). Therefore, Charrier et al. (WO’ 147 A2) teaches all the limitations of the claims and accordingly, the anticipation rejection is proper and maintained.
  With respect to the rejection of the claims under 103 as being unpatentable over Geraldine et al. (WO’ 147 A2) applicant argued that Charrier fails to describe or suggest the limitations of the amended claim 1 that recites agent for dyeing keratin fibers wherein the concentration of alkaling agent after extemporaneous or successive mixing of composition A and composition B is not more that 1.75% by weight relative to the total weight of the mixed composition A and B and at least one composition A and composition B or both comprises a buffering agent.
The examiner respectfully, disagrees with the above arguments because Geraldine et al. (WO’ 147 A2) clearly teaches and disclose dyeing composition comprising ethanolamine as an alkalizing agent in the amount of 2.8% by wt. of the total dyeing composition (see page 50, 
Furthermore, with respect to the applicant’s argument regarding the buffering agent, the examiner would like to point out that both composition 5 and 6 teach and disclose buffering agents that include Ascorbic acid in the amount of 0.5% by wt. (see page 50, composition 5) and phosphoric acid in the amount of 2.2% by wt. (see page 51, composition 6). Therefore, the dyeing composition 5, the oxidizing composition 6 or the mixture of compositions 5 and 6 comprises buffering agents that include Ascorbic acid and phosphoric acid as recited in the instant claim 1. Accordingly, the rejections under both 102(a)1 and 103 are proper and maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761